UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 2 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49996 AMERICAN GOLDFIELDS INC. (Exact name of registrant as specified in its charter) 3unset Road Las Vegas, Nevada, USA89120 (Address of principal executive offices) (Zip Code) (800) 315-6551 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 [Missing Graphic Reference]of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 21,346,932 shares of common stock, $0.001 par value, issued and outstanding as of October 14, 2011. 1 EXPLANATORY NOTE The purpose of this Amendment No. 2 to the Company's Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2011, filed with the Securities and Exchange Commission on September 19, 2011 (the "Form 10-Q"), is to correct the following: 1. Clerical error in the footnote 2 of the financial statements of the Company as filed in the Form 10-Q, as amended; 2. Typographical error in the inception through date column heading on the Consolidated Statement of Operations which appeared twice; and 3. Typographical error in the July 31,2011 three month and nine monthcolumns.Parentheses were added to "Totalexpenses," "NetLoss for the period" and earnings per share numbers to ensure the presentation was consistent with othernumbers presented therein. The Form 10-Q for the quarterly period ended July 31, 2011 is hereby replaced in its entirety.Other than as described above, this Amendment No. 2 speaks as of the filing date of the Form 10-Q and does not purport to, amend, update or restate any other information or disclosure included in the Form 10-Q, as amended. In addition, this Amendment No. 2 includes currently dated Exhibit 12.1 certification pursuant to Section 301(a) of the Sarbanes-Oxley Act of 2002 and Exhibit 13.1 certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 2 TABLE OF CONTENTS Page PART I - Financial Information 4 Item 1. Financial Statements 4 Balance Sheets July 31, 2011, and April 30, 2011 4 Statements of Loss for the Six month periods ended July 31, 2011 and 2010, and for the period from inception on December 21, 2001 to July 31, 2011. 5 Statements of Cash Flows for the Six month period ended July 31, 2011 and 2010, and for the period from inception on December 21, 2001 to July 31, 2011. 6 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – Other Information 12 Item 1.Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements American Goldfields Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) (unaudited) (audited) July 31, January 31, ASSETS Current assets Cash Long-term assets Reclamation Deposits Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Loan Payable - Accrued interest loan payable - Total current liabilities Stockholders' equity Preferred stock, par value $0.001, 100,000,000 share authorized no shares issued or outstanding at July 31, and January 31, 2011 - - Common stock: par value $0.001, 600,000,000 shares authorized, 21,346,932 shares issued and outstanding at July 31 and January 31, 2011 Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity The accompanying notes are an integral part of these financial statements 4 American Goldfields Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Inception Three months ended July 31, Six months ended July 31, December 21, 2001 to July31, 2011 Expenses Mineral acquisition and exploration expenditures $
